      Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 1 of 19




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  ADREE EDMO,
                                              Case No. 1:17-cv-00151-BLW
        Plaintiff,

        v.                                    ORDER DENYING
                                              DEFENDANTS’ EXPEDITED
  IDAHO DEPARTMENT OF                         MOTION TO STAY
  CORRECTION; HENRY ATENCIO;
  JEFF ZMUDA; HOWARD KEITH
  YORDY; CORIZON, INC.; SCOTT
  ELIASON; MURRAY YOUNG;
  RICHARD CRAIG; RONA
  SIEGERT; CATHERINE
  WHINNERY; AND DOES 1-15,

        Defendants.


                             INTRODUCTION

      Pending before the Court is Defendants’ expedited motion to stay this

Court’s order of October 24, 2019, pending appeal to the United States Court of


ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 1
       Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 2 of 19



Appeals for the Ninth Circuit. (Expedited Motion to Stay, Dkt. 228; Notice of

Appeal, Dkt. 227.) The Court’s order requires Defendants to provide all pre-

surgical treatments and related corollary appointments or consultations

necessary for the Plaintiff to undergo gender confirmation surgery. (See Dkt.

225 (“Presurgical Order”).)

      After careful consideration of the motion, the parties’ arguments, the

procedural and factual record, and relevant law, the Court will deny the

expedited motion to stay. However, the Court will defer setting a deadline for

Plaintiff to receive her first hair removal treatment to allow the Court to hold a

limited hearing for purposes outlined below.

                                BACKGROUND

      On December 13, 2018, the Court issued a decision concluding that by

refusing to provide Plaintiff gender confirmation surgery to treat her severe

gender dysphoria, Defendants violated the Eighth Amendment to the

Constitution of the United States of America. The Court granted Plaintiff’s

motion for injunctive relief, and ordered Defendants to “take all actions

reasonably necessary to provide Ms. Edmo gender confirmation surgery as

promptly as possible and no later than six months from the date” of the order.

(Dkt. 149 at 45 (“2018 Order”). Defendants appealed the decision, and moved

the Court to stay the injunction pending resolution of the appeal. (Dkt. 154; Dkt



ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 2
       Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 3 of 19



156.) Although the Court denied the motion to stay, a Ninth Circuit motions

panel granted a stay pending appeal. (Dkt. 182.) Later, Plaintiff filed a motion

to modify the appellate stay to exempt a previously scheduled presurgical

appointment with the surgeon chosen by Defendants to perform the gender

confirmation surgery, Dr. Geoffrey Stiller. The panel granted the motion, and

the presurgical appointment took place on April 12, 2019. (Dkt. 187.)

      Dr. Stiller’s medical assessment record from the presurgical appointment

included notes that are pertinent to Defendants’ motion. (Exhibit A to

Defendants’ Memorandum in Support of the Expedited Motion to Stay, Dkt.

228-2 at 12.) Dr. Stiller noted that he discussed the pros and cons of two gender

confirmation surgery techniques—penile inversion vaginoplasty and

colovaginoplasty. Id. The notes include that Dr. Stiller discussed with Plaintiff

the fact that hair removal was “needed” for the penile inversion technique. Id.

Dr. Stiller noted also that, should Plaintiff proceed with the colovaginoplasty

technique, “the first stage can be completed with hair removal” followed by the

surgery six (6) months later. Id.

      On August 23, 2019, the Ninth Circuit affirmed the 2018 Order, holding

Defendants violated Plaintiff’s Eighth Amendment right to adequate and

necessary medical treatment of her severe gender dysphoria by denying gender

confirmation surgery. (Dkt. 209.) Defendants filed a petition for rehearing en



ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 3
       Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 4 of 19



banc, which as of the date of this order is pending.

      Subsequently, Plaintiff filed a motion requesting the Ninth Circuit

partially lift its stay of the 2018 Order to enable her to receive all necessary

presurgical treatments. In support of the motion, Plaintiff submitted a letter

from Dr. Stiller wherein he provided an estimation that completion of all

presurgical treatments and prerequisites would take at least six months. The

Ninth Circuit granted Plaintiff’s motion for partial lifting of the stay. (Dkt. 220.)

The court found that, as the proponents of the stay, Defendants failed to show

irreparable harm was probable “with respect to the limited nature of Plaintiff’s

request.” Id. at 2. The court found also that Defendants failed to meet their

burden to show a substantial case on the merits or that the balance of the

hardships tipped sharply in their favor. Id. at 2. Accordingly, the Ninth Circuit

partially lifted the appellate stay of the 2018 injunction “so that Plaintiff may

receive all presurgical treatments and related corollary appointments or

consultations necessary for gender confirmation surgery.” Id.

      In light of the partial lifting, the Court held a status conference with

counsel for the parties. (Dkt. 222.) During the conference, counsel for

Defendant Corizon suggested, for the first time, that his client was confused or

uncertain regarding the specific presurgical requirements and the type of gender

confirmation surgery required by the 2018 Order and the Ninth Circuit’s August



ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 4
       Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 5 of 19



2019 decision. Given Defendants’ contentions, the Court ordered Plaintiff to file

a submission detailing the presurgical requirements indicated by the performing

surgeon, Dr. Stiller.

      Plaintiff filed the submission on October 22, 2019. (Dkt. 224.)

According to the submission, three presurgical requirements remain

outstanding: (1) a physician referral letter, (2) laser treatment or electrolysis of

the surgical area, and (3) documentation of approval for payment. Id. With the

presurgical requirements clarified, the Court issued the Presurgical Order,

which requires Defendants to take steps to ensure the three remaining

presurgical requirements are completed in a timely manner. To this end, the

Court required Defendants to schedule and ensure that Plaintiff’s first hair

removal treatment take place on or before November 8, 2019.

      The Court held a second status conference with Counsel for the parties on

October 30, 2019. (Dkt. 230.) The purpose of the status conference was to

obtain an update from Defendants on their progress in complying with the

Presurgical Order. Counsel for Defendants noted Plaintiff’s first hair removal

treatment had been scheduled for November 7, 2019. Defendants filed the

present motion and notice of appeal on October 31, 2019. (Dkt. 227, 228.)

Plaintiff filed a response to the motion November 5, 2019. (Dkt. 235.) The

following day, the Court vacated the November 8, 2019 hair removal treatment



ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 5
       Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 6 of 19



deadline to allow careful and full consideration of Defendants’ expedited

motion to stay. (Dkt. 239.) The Court will now discuss the merits of the motion.

                             STANDARD OF LAW

      Federal Rule of Civil Procedure 62(d) provides that, when “an appeal is

pending from an interlocutory order or final judgment that grants … an

injunction,” a “court may suspend, modify, or restore an injunction on …. terms

that secure the opposing party’s rights.” Pertinent to the present motion, a court

may stay, i.e. “hold an order in abeyance pending [its] review.” Nken v. Holder,

556 U.S. 418, 427 (2009).

      The traditional standard used to determine whether a stay of an order

should issue pending appeal of the order requires a court to consider four

factors: “(1) whether the stay applicant has made a strong showing that he is

likely to succeed on the merits; (2) whether the applicant will be irreparably

injured absent a stay; (3) whether issuance of the stay will substantially injure

the other parties interested in the proceeding; and (4) where the public interest

lies.” Id. (internal citations omitted). The party requesting the stay bears the

burden of showing it is warranted under the circumstances. Id. at 433-34. The

first two factors are considered “the most critical” to a court’s determination. Id.

at 434. Ultimately, however, a stay is “an exercise of judicial discretion” where

the propriety “of its issue is dependent upon the circumstances of the particular



ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 6
       Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 7 of 19



case.” Id.

                                   ANALYSIS

      The recent procedural history of this case bears on the Court’s analysis of

the propriety of a stay of the Presurgical Order. Defendants’ motion comes on

the heels of a decision from the Ninth Circuit to partially lift the appellate court

stay of the 2018 Order. In issuing the order, the Ninth Circuit found

“Defendants, as the proponents of the stay,” did not show “that irreparable harm

is probable with respect to the limited nature of Plaintiff’s request” and also did

not show “that they have both a substantial case on the merits and the balance of

hardships tips sharply in their favor.” (Dkt. 220 at 2 (citing Leiva-Perez v.

Holder, 640 F.3d 962, 970 (9th Cir. 2011) (per curiam) (internal citations

omitted)).

      Defendants now ask this Court to reconsider the factors and arguments

fully considered by the Ninth Circuit. Furthermore, Defendants’ motion

involves, as its subject, the same core issue presented to the circuit—the

performance of presurgical treatments pending conclusion of appellate review.

Defendants’ motion viewed in the best light invites the Court to engage in a

circular exercise; in the worst light it suggests an attempt to relitigate decided

issues and to delay provision of the presurgical treatments ordered by the Ninth

Circuit.



ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 7
       Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 8 of 19



      While gravely concerned that the Defendants’ filings are for the purpose

of delay and do not reflect any real misunderstanding of the Court’s prior

decision, the Court will not preclude the Defendants from presenting, on an

expedited basis, their belated argument that other gender confirmation surgery

techniques would cure the constitutional violation at issue in this case. The

Court will discuss that issue in the context of the factors it must consider when

deciding whether to issue a stay pending appeal.

1.    Defendants have not shown a strong likelihood of success on appeal.

      Defendants argue they have a strong likelihood of success on appeal of

Presurgical Order for three reasons: (1) the Court lacked jurisdiction to issue the

order; (2) the Court “materially modified” the 2018 injunction without affording

Defendants an opportunity to be heard; and (3) the order is overbroad under the

PLRA and contrary to the Eighth Amendment.

      In response, Plaintiff asserts the Presurgical Order is not appealable

because it is not a modification of the 2018 injunction. In the alternative,

Plaintiff argues that even if the order did modify the injunction, Defendants do

not have a case for relief because the appeal does not present any serious legal

questions for the Ninth Circuit’s interlocutory determination.

      A.     The Court had jurisdiction to issue the Presurgical Order.

      Defendants first contend this Court did not have jurisdiction to issue the



ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 8
       Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 9 of 19



Presurgical Order because the order itself materially modified the December

2018 injunction. In support of this contention, Defendants assert the Presurgical

Order affects two core questions within their original appeal. The first, whether

the injunction was overbroad under the PLRA because the Court failed to define

the terms “gender confirmation surgery” and “adequate medical care.” (Dkt.

228-1 at 4.) The second, whether the injunction was overbroad, premature, or

intrusive “given the lack of evidence” that Plaintiff had the requisite letter of

referral from mental health practitioners to be a candidate for gender

confirmation surgery.

      The Court finds Defendants’ argument that it lacked jurisdiction to issue

the Presurgical Order completely unpersuasive. First, the Ninth Circuit partially

lifted the stay of the Court’s 2018 Order and injunction. The express reason for

partial lifting of the stay was to allow Plaintiff to receive all necessary

presurgical treatments, consultations, and corollary appointments. The Ninth

Circuit made this ruling after considering arguments substantially similar to the

arguments Defendants make in the present motion. Importantly, Federal Rule of

Civil Procedure 62(d) permits the Court discretion to “modify, restore, or grant

an injunction” on “terms that secure” the rights of the party opposing appeal of

an interlocutory order or final judgment regarding an injunction. Fed. R. Civ. P.

62(d). Therefore, the Court both had jurisdiction and the authority to issue the



ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 9
        Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 10 of 19



Presurgical Order.

        B.       Defendants had ample opportunity to be heard.

        Defendants argue that the Presurgical Order violated their due process

rights because the Court invited only Plaintiff to submit evidence regarding pre-

requisites to surgery. This characterization is completely inaccurate and

unfounded.

        Defendants have been on notice since at least March of 2019 regarding

the presurgical requirements for a gender confirmation surgery. (March 1, 2019

Letter, Dkt. 224-1 at 16-17, Ex. 2.) Defense counsel detailed the following in a

March 1, 2019 letter to Plaintiff’s counsel:




Id. at 17.

        Yet, Defendants assert in their motion that colovaginoplasty does not

require hair removal. Defendants provide scant evidence1 in support of this



1
  The only evidence supplied to support Defendants’ contention that hair removal is not medically necessary as a
part of the colovagioplasty gender confirmation surgery technique, is subject to a hearsay-based motion to strike
statements contained in the Declaration of April Dawson, regional Medical Director for Corizon. (See Dkt. 228-2 at
4-5.)


ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 10
      Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 11 of 19



assertion. However, in addition to the letter cited immediately above, there is

other evidence in the record that raises questions about Defendants’ contention.

For example, Defendants include as Exhibit A to their memorandum in support

of the motion for expedited stay, an assessment report completed by Dr. Stiller

after the April 2019 presurgical consultation with Plaintiff. (Dkt. 228-2 at 12.)

Dr. Stiller’s notes state that the first step to the colovaginoplasty technique

would be hair removal treatments starting six months prior to surgery. Id.

      Additionally, the presurgical requirements for gender confirmation

surgery were presented to the Ninth Circuit when Plaintiff filed her motion for

partial lifting of the stay. (See Plaintiff-Appellant’s Motion for Partial Lifting of

Stay, USCA Case No. 19-35019.) Defendants submitted a response brief to the

motion that called into question the provision of the hair removal treatments.

After consideration of Defendants’ arguments against partially lifting the stay,

the Ninth Circuit nevertheless granted Plaintiff’s motion. The Ninth Circuit

determined that Defendants had failed to carry their burden to show that

irreparable harm is probable if the presurgical treatments are completed –

including hair removal. That is the law of the case. See United States v.

Alexander, 106 F.3d 874, 876–77 (9th Cir. 1997) (“Under the ‘law of the case’

doctrine, a court is generally precluded from reconsidering an issue that has

already been decided by the same court, or a higher court in the identical case.”



ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 11
      Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 12 of 19



(internal quotations and citations omitted)).

      Despite this background, as detailed above, during the telephonic

conference with the parties on October 17, 2019, Defense counsel indicated

their clients do not have proper guidance either from this Court or the Ninth

Circuit as to what presurgical requirements are required for gender confirmation

surgery. Provided Defendants’ contention, the Court directed Plaintiff’s counsel

to file a submission detailing the presurgical requirements that remain to be

completed according to the performing surgeon, Dr. Stiller. Notably, these were

essentially the same presurgical requirements Defense counsel detailed in the

letter of March 1, 2019.

      Finally, during the telephonic status conference, the Court stated that it

intended to give full effect to the Ninth Circuit’s order partially lifting the stay,

but also acknowledged Defendants’ right to file a motion raising argument to

challenge the presurgical requirements—which is exactly what Defendants have

done. The Court is presently considering Defendants’ arguments in context.

Thus, given Defendants’ prior opportunities to raise the issue regarding the

necessity of hair removal prior to the available gender confirmation surgery

techniques, and the Court’s consideration of the contention within this order, the

assertion that they have not had the opportunity to be heard on this issue is

completely unsupported.



ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 12
      Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 13 of 19



      C.     Notable PLRA and Eighth Amendment considerations.

      Finally, Defendants assert they are likely to prevail on the merits of their

appeal of the Presurgical Order because it is overbroad under the PLRA and

contrary to the Eighth Amendment. To this end, Defendants argue the Eighth

Amendment does not provide a right to a specific treatment or to the best

possible care. Relatedly, Defendants note the PLRA mandates that Defendants

correct a constitutional violation and that any correction must be made by the

least intrusive means necessary. See 18 U.S.C. § 3626(a)(1)(A).

      It is true that differences in judgment between inmate and prison medical

personnel regarding appropriate medical treatment are not enough to establish a

deliberate indifference claim under the Eighth Amendment. Sanchez v. Vild,

891 F.2d 240, 242 (9th Cir.1989). However, when there are choices between

alternative treatments, a prisoner can successfully challenge a chosen treatment

if there is evidence it is “medically unacceptable under the circumstances” and

is chosen “in conscious disregard of an excessive risk” to the inmate’s heath.

Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004) (alternation and

quotations omitted). However, those principles must be applied in the context

of the Court’s determination that the Defendants were deliberately indifferent to

Ms. Edmo’s Eighth Amendment rights by failing to provide her with gender

confirmation surgery which would treat her gender dysphoria. Simply put, the



ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 13
      Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 14 of 19



surgery provided must address Ms. Edmo’s medical condition. Nothing less

will satisfy the requirements of the Eighth Amendment.

      Defendants claim there are three gender confirmation treatments that may

cure the constitutional violation in this case: (1) penile inversion vaginoplasty,

(2) colovaginoplasty, or (3) a zero-depth genital removal procedure. Defendants

argue that “[t]hese are very different and distinct surgeries, and there is … no

evidence in the record to establish which is medically necessary or required to

reverse a constitutional violation.” (Dkt. 228-1 at 7.)

      The Court is frustrated that this issue was not raised during the

evidentiary hearing in this matter conducted a year ago, and has not been

presented to the Court until, almost literally, the eleventh hour. Nevertheless,

the Court will provide the Defendants with the opportunity to raise the issue, but

on a very expedited basis.

      Additionally, Defendants assert that the Presurgical Order modified the

injunction in violation of the PLRA by requiring Defendants to “doctor shop”

for physicians to provide the referrals necessary for Ms. Edmo to obtain gender

confirmation surgery. They assert that the order exceeds also the bounds of an

inmate’s constitutional protections under the Eighth Amendment because an

inmate, Ms. Edmo in this case, is not entitled to choose her medical provider.

      This argument is circular and nonsensical. If the medical providers at the



ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 14
      Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 15 of 19



prison will not, or cannot provide a referral necessary for an inmate to obtain

medically necessary treatment, and the denial of such treatment deprives the

inmate of rights secured by the Eighth Amendment, prison officials have an

affirmative duty to refer the inmate to medical professionals who will, and can

provide the necessary referral letters. In this case, the Court has determined, and

the Ninth Circuit has affirmed that, denial of gender confirmation surgery

violates Plaintiff’s Eighth Amendment right to receive medically necessary

treatment. It necessarily follows that to cure the violation, Defendants must

refer Ms. Edmo to physicians who will provide the requisite referral letters.

Notably, Defendants have had full opportunity to raise and argue this issue to

the Ninth Circuit.

2.   Defendants have not met their burden to show irreparably injury
absent a stay.

      In granting Plaintiff’s motion to partially lift the stay, the Ninth Circuit

considered arguments from Defendants substantially similar, if not identical, to

the arguments made in the present motion to stay. The Ninth Circuit’s finding

that Defendants’ had not carried their burden to show “irreparable harm is

probable” given “the limited nature of Plaintiff’s request” is the law of the case.

See United States v. Alexander, 106 F.3d 874, 876-77 (9th Cir. 1997).

3.    The potential for harm to Plaintiff is ongoing, therefore a stay is
disfavored.



ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 15
      Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 16 of 19



      Defendants contend Plaintiff does not need to receive hair removal

treatment before undergoing a colovaginoplasty. (Dkt. 228-1 at 14.) However,

as stated above, Defendants provide no persuasive medical authority for this

assertion. Defendants also assert Plaintiff “has failed to present any evidence

that hair removal surgery is necessary before undergoing the zero depth

procedure.” This line of argument highlights the reason a limited evidentiary

hearing on these issues is necessary. However, it is not only necessary to

determine whether hair removal is medically necessary to the various surgical

techniques, but which surgical technique or techniques will be gender

confirming for Plaintiff.

      Finally, Defendants assert “[t]here is little to no risk of self-castration”

during a stay “because Ms. Edmo is committed to preserving her male anatomy

for use in a future surgery.” (Dkt. 228-1 at 10, citing Evidentiary Hearing

Transcript, October 11, 2018, Vol., 2, pp. 199-200, 218, ll. 2-14.) This argument

is belied by the Court’s findings of fact and conclusions of law made in the

2018 Order after considering this same testimony within the context of all of the

facts then before the Court. In that order the Court found that, “Ms. Edmo’s

gender dysphoria results in clinically significant distress or impairment of

functioning.” (Dkt. 149 at 42.) As of the date of this order, Ms. Edmo has not

received adequate treatment for her gender dysphoria.



ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 16
      Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 17 of 19



4.    Public interest disfavors a stay.

      As stated in the Court’s 2018 Order, “the public has a strong interest in

the provision of constitutionally adequate health care to prisoners.” McNearney

v. Wash. Dep’t of Corr., 2012 WL 3545267, at *16 (W.D. Wash. 2012).

Furthermore, the public’s interest is served by ensuring that court orders and

judgments are carried out. As has been stated throughout, the Ninth Circuit

partially lifted the stay of this Court’s 2018 Order and injunction “so that

Plaintiff may receive all presurgical treatments and related corollary

appointments or consultations necessary for gender confirmation surgery.” (Dkt.

220 at 2.) The Court therefore finds the public has an interest in orders of the

courts of the United States being carried out, even if some may disagree with

the outcome.

                                 CONCLUSION

      Provided the foregoing, the Court will deny Defendants’ expedited

motion to stay the Presurgical Order pending appeal. However, the Court has

already extended the time to begin the pre-surgical procedures to provide the

Defendants with an opportunity to present to the Court its argument that it

should be allowed to provide Ms. Edmo with colovaginoplasty or zero-depth

genital removal as a means of discharging their obligations under the Eighth

Amendment. The Court will hold a limited hearing on the following discrete



ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 17
      Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 18 of 19



issues:

   1. Whether colovaginoplasty would treat Ms. Edmo’s serious medical need
      for gender confirmation surgery.

   2. Whether hair removal treatment, or any other pre-surgical treatment is
      necessary for a medically successful outcome of a colovaginoplasty
      surgery.

   3. Whether a zero-depth genital removal procedure would treat Ms. Edmo’s
      serious medical need for gender confirmation surgery.

   4. Whether hair removal treatment is necessary for a medically successful
      outcome of the zero-depth procedure.

The Court will issue a ruling on the hearsay objections subject to Plaintiff’s

Motion to Strike (Dkt. 236) in advance of the hearing.

                                      ORDER
      IT IS ORDERED that

   1. Defendants’ Expedited Motion to Stay (Dkt. 228) is DENIED.

   2. The deadline for scheduling and completion of the first hair removal

      appointment will remain vacated pending the Court’s decision following

      the hearing described above.

   3. Defendants may file a motion requesting that the Court consider

      alternative means of remedying their established violation of the

      Plaintiff’s Eighth Amendment rights. Such a motion must be filed, along

      with any briefs, affidavits, or other evidentiary materials they wish to

      submit, by November 15, 2019. Plaintiffs shall respond with any briefs,



ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 18
    Case 1:17-cv-00151-BLW Document 244 Filed 11/08/19 Page 19 of 19



    affidavits, or other evidentiary materials they wish to submit by

    November 20, 2019. A hearing on Defendants’ motion will be

    conducted on November 21, 2019, at 9:00 a.m.



                                           DATED: November 8, 2019


                                           _________________________
                                           B. Lynn Winmill
                                           U.S. District Court Judge




ORDER DENYING DEFENDANTS’ EXPEDITED MOTION TO STAY – 19
